Exhibit 10.100
 
 
FOURTH AMENDMENT TO PURCHASE AND SALE CONTRACT
(110 separate tracts of Real Property located in: Tarrant, Johnson, Dallas and
Ellis Counties, Texas)


This FOURTH AMENDMENT TO PURCHASE AND SALE CONTRACT (hereafter called the
“Amendment”) is made by and between Apple Nine Ventures Ownership, Inc., a
Virginia corporation (hereafter called “Seller”) and 111 Realty Investors, LP, a
Texas limited partnership (hereafter called “Purchaser”).  This Amendment shall
be effective as of the date written below.


WITNESSETH:


WHEREAS, Seller and Purchaser executed that certain Purchase and Sale Contract
(the “Contract”) with an effective date of August 3, 2011 with respect to 110
separate tracts of Real Property located in: Tarrant, Johnson, Dallas and Ellis
Counties, Texas and as more particularly described therein (hereafter called the
“Land”); and


WHEREAS, Seller and Purchaser amended the Contract by executing that certain
First Amendment To Purchase and Sale Contract (the “First Contract Amendment”)
with an effective date of  October 6, 2011; and


WHEREAS, Seller and Purchaser amended the Contract by executing that certain
Second Amendment To Purchase and Sale Contract (the “Second Contract Amendment”)
with an effective date of November 30, 2011; and


WHEREAS, Seller and Purchaser amended the Contract by executing that certain
Third Amendment To Purchase and Sale Contract (the “Third Contract Amendment”)
with an effective date of January 31, 2012; and


WHEREAS, the Seller and Purchaser desire to modify and amend the Contract as
herein set forth.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


1.  
Section 2, paragraph (a) of the Contract shall now include a sub-paragraph (i)
adding the following:



(i.)  The Purchase Price shall be paid as follows: (i) One Hundred Thirty Eight
Million Four Hundred Thousand and No/100 Dollars ($138,400,000.00) (the “Cash
Portion”) shall be due in cash at Closing (as defined in the Contract); and (ii)
Sixty Million and No/100 Dollars ($60,000,000.00) (the “Seller Subordinated Debt
Portion”) shall be paid pursuant to a promissory note made by Purchaser in favor
of Seller which is in a form mutually acceptable to Seller and Purchaser.  Such
note shall be in the principal amount of the Seller Subordinated Debt Portion,
shall bear interest at an annual rate of ten and one-half percent (10.5%), shall
call for the payment of accrued interest on or before the sixth business day of
each month for thirty six (36) months, shall have a maturity date co-terminous
with the loan from Purchaser's senior secured lender, and shall be secured by a
second lien deed of trust covering all of the Property made by Purchaser in
favor of Seller which is in a form mutually acceptable to Seller and Purchaser. 
At Closing, Seller shall enter into a subordination agreement with Purchaser's
senior secured lender in connection with such transaction, the form of such
subordination agreement to be mutually acceptable to Seller and Purchaser's
senior secured lender.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Capitalized terms herein shall have the meaning stated in the Contract unless
otherwise defined herein.



3.  
Except as modified and amended hereby, the Contract shall continue in full force
and effect, and is hereby ratified and affirmed.



4.  
This Amendment may be executed in multiple counterparts, and by facsimile, each
of which shall be deemed to be an original, and all of which together shall
constitute but one agreement.



5.  
The terms of this Amendment shall control over any conflicts between the terms
of the Contract and the terms of this Amendment.



This Amendment shall be effective as of April 12, 2012.
 


Purchaser:
Seller:
   
111 Realty Investors, LP,
Apple Nine Ventures Ownership, Inc.,
a Texas limited partnership
a Virginia corporation
   
By: 111 GP, Inc.,
 
a Texas corporation, its general partner
         
By: /s/ Michael J. Mallick          
By: /s/ David Buckley          
Name: Michael J. Mallick
Name: David Buckley
Title: President
Title: Vice President
   


 